TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2018



                                     NO. 03-17-00520-CR


                               Gregory James Dalton, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.    However, there was error in the judgment and sentence that

requires correction. Therefore, the Court modifies the trial court’s judgment and sentence to

reflect that appellant was convicted of a capital felony. The judgment, as modified, is affirmed.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.